REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,561,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 21, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: a handle assembly having a housing and configured to removably connect to a shaft assembly, and an ultrasonic transducer supported by the handle assembly and having a transducer connector configured to connect to a waveguide for acoustically connecting the ultrasonic transducer to the waveguide, wherein the assembly includes an integrated usage indicator operatively connected to the handle assembly, wherein the integrated usage indicator has a mechanical portion configured to move relative to the housing for each respective single use cycle and collectively count the single use cycles upon movement thereof.
With respect to base claim 38, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: a housing configured to removably connect to a shaft assembly, and an ultrasonic transducer supported by the housing and having a transducer connector configured to connect to a waveguide, wherein the instrument includes an integrated usage indicator operatively connected to the housing and configured to inhibit the shaft assembly from being connected to the housing when the ultrasonic transducer has been operated at least a predetermined number of use cycles.
With respect to base claim 40, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: a housing configured to removably connect to a shaft assembly, and an ultrasonic transducer supported by the housing and having a transducer connector configured to connect to a waveguide, wherein the instrument includes an integrated usage indicator including a catch connected to the housing, wherein the catch is configured to capture a detachable feature from the shaft assembly for indicating at least one of a predetermined number of use cycles.
For comparison to the present invention, prior-art reference Baber et al. (U.S. Pat. No. 10,111,679), for example, discloses a surgical instrument comprising, inter alia: a housing configured to removably connect to a shaft assembly, and an integrated usage indicator operatively connected to the housing.  However, Baber et al. do not disclose that the surgical instrument includes an ultrasonic transducer supported by the housing, wherein the instrument the integrated usage indicator is configured to inhibit the shaft assembly from being connected to the housing when an ultrasonic transducer has been operated at least a predetermined number of use cycles.
Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of April 19, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771